DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s amendments and arguments filed 12/1/2020. Claims 1, 10 and 16 have been amended, no claims have been added or cancelled and thus claims 1-19 are currently pending. 
In light of applicant’s amendments filed 12/1/2020 all previous 35 U.S.C. 103 rejections are withdrawn. New rejections have been made below in light of the amendments to the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Salmon (U.S. Pat. 6,500,111).
Regarding claim 1, Salmon discloses A vaporizer containment tent (Fig. 1), comprising: a housing defining an interior volume (Col. 2 lines 35-47 disclose providing an enclosed environment thus providing an interior volume; Fig. 1 shows a tent with an interior volume) with an open lower end (Col. 4 
    PNG
    media_image1.png
    428
    569
    media_image1.png
    Greyscale
Col. 4 lines 11-17 disclose the use of flaps).


Regarding claim 6, Salmon further discloses the housing is composed of a vinyl material (Col. 2 lines 48-64 discloses the covering being a polyethylene plastic material).
Regarding claim 8, Salmon further discloses a frame of the housing comprises a pair of rigid members configured to define the shape of the housing there between (Col. 2 lines 48-64 discloses the frame being made of a stiff plastic; Frame (1), (8) and (9)).
Regarding claim 9, Salmon further discloses the pair of rigid members are adjustable (Col. 3 lines 30-43).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Salmon as applied to claim 1, in view of Brewer (U.S. Pat. 7,322,315).
Regarding claim 2, the device of Salmon does not disclose comprising at least one vent disposed on an upper end of the housing.
However, Brewer teaches at least one vent disposed on an upper end of the housing (Col. 5 lines 39-55 disclose providing a vent in the upper end of the housing; Fig. 1 vent (65)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Salmon to incorporate a vent in the upper end of the housing as taught by Brewer. The skilled artisan would have been motivated to make the modification in order to provide for an outlet for air in the event the tent begins to get too hot.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon as applied to claim1, in view of Conn (U.S. Pat. 6,367,476).
Regarding claim 3, the modified device of Salmon fails to disclose the flap comprises a fastener, the fastener configured to hold the flap in an open configuration 
However, Conn teaches the flap comprises a fastener, the fastener configured to hold the flap in an open configuration (Conn, Col. 8 Lines 40-58 discloses openings and flaps with a securing means such as a hook and loop fastener; Fig. 1 shows openings (67) on the front and side portions of the canopy (12)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Salmon to incorporate a flap that comprises a fastener, the fastener configured to hold the flap in an open configuration as taught by Conn. The skilled artisan would have been motivated to make the modification in order to provide for easy access to the patient and prevent closure of the flap when needed.
Regarding claim 4, the modified device of Salmon further discloses the fastener is a hook and loop fastener (Conn, Col. 8 Lines 40-58 discloses openings and flaps with a securing means such as a hook and loop fastener; Fig. 1 shows openings (67) on the front and side portions of the canopy (12)).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Salmon as applied to claim 1, in view of Sittler (U.S. Pat. 2,190,613).
Regarding claim 5, the modified device of Salmon discloses a cover made of a substantially transparent plastic material such as low density polyethylene film (see column 2, lines 48-60).
The modified device of Salmon does not explicitly disclose the cover is made of a rubberized fabric material.
However, Sittler teaches the housing is composed of a rubberized fabric material (Page 2, left column Lines 62-67 discloses the housing being made of a transparent rubber material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Salmon to have the housing made of a rubberized fabric material as taught by Sittler. The skilled artisan would have been motivated to provide another 
Selection of a known material based on its suitability for its intended use is obvious absent a clear showing of unexpected results attributable to the Applicant’s specific selection.  See e.g., In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, since both the materials taught by Salmon and Sittler are suitable materials known in the art to be used as treatment enclosure materials, without a clear showing of unexpected results, one skilled in the art would be motivated to use the material of Stiller because it has the same intended use as the material taught by Salmon.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salmon as applied to claim 1.
Regarding claim 7, Salmon does not explicitly disclose the housing of Fig. 1 is hemicylindrical. 
However, Salmon does disclose that the housing can be in a race track shape (i.e. hemicylindrical) (Col. 4 lines 11-17 disclose a race track shape (i.e. hemicylindrical)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Salmon to have the housing be in a hemicylindrical shape. The skilled artisan would have been motivated to make the modification as a matter of design choice as there are a finite number shapes for the housing to be and thus one of ordinary skill in the art would have looked at modifying the triangular housing of Fig. 1 with the race track shaped housing. 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claims 10, 11, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon in view of Brewer in further view of Conn.
Regarding claim 10, Salmon discloses a vaporizer containment tent, comprising (Fig. 1): a pair of rigid members placed such that a housing is formed there between (Col. 2 lines 48-64 discloses the frame being made of a stiff plastic; Frame (1), (8) and (9)); the housing defining a first end opposite a second end (Fig. 1 reproduced above), and an open lower end (Col. 4 lines 18-26 disclose covering (2) being draped over the frame and thus leaving the lower end open; Fig. 8 shows frame (1) and side member (8) with an open lower end); a cut out disposed on a bottom end of a side wall of the second end of the housing; a flap disposed on a side portion of the housing (Fig. 1 groove (5) is a cut out on the bottom of a side wall of the second housing; Ports (6) are also cut outs on the bottom side of a side wall of the second housing); the flap movable between an open configuration and a closed configuration; the flap in operable connection with the open lower end of the housing, such that a flap opening is connected to an opening formed by the open lower end (Col. 3 lines 44-65 discloses covering (2) pleating and allowing access to the interior volume; Col. 4 lines 11-17 disclose the use of flaps).
Salmon does not disclose a fastener operable connected to the flap and the housing; at least one air vent disposed on an upper end of the housing.
However, Brewer teaches at least one air vent disposed on an upper end of the housing. (Col. 5 lines 39-55 disclose providing a vent in the upper end of the housing; Fig. 1 vent (65)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Salmon to incorporate a vent in the upper end of the housing as taught by Brewer. The skilled artisan would have been motivated to make the modification in order to provide for an outlet for air in the event the tent begins to get too hot.
The modified device of Salmon fails to disclose a fastener for fastening the flap.
However, Conn teaches the flap comprising a fastener (Conn, Col. 8 Lines 40-58 discloses openings and flaps with a securing means such as a hook and loop fastener; Fig. 1 shows openings (67) on the front and side portions of the canopy (12)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Salmon to incorporate a flap that comprises a 
Regarding claim 11, the modified device of Salmon further discloses the cut out is arcuate in shape (Salmon, Fig. 1 groove (5) in an arcuate shape; ports (6) are shown to be circular and thus have arcuate shape).
Regarding claim 14, the modified device of Salmon further discloses the housing is composed of a vinyl material (Salmon, Col. 2 lines 48-64 discloses the covering being a polyethylene plastic material).
Regarding claim 15, the modified device of Salmon further discloses the fastener is a hook and loop fastener (Conn, Col. 8 Lines 40-58 discloses openings and flaps with a securing means such as a hook and loop fastener; Fig. 1 shows openings (67) on the front and side portions of the canopy (12)).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Salmon as applied to claim 10.
Regarding claim 12, Salmon does not explicitly disclose the housing of Fig. 1 is a Semicircle. 
However, Salmon does disclose a housing with a race track shape (i.e. Semicircle) (Col. 4 lines 11-17 disclose a race track shape (i.e. hemicylindrical)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Salmon to have the housing be in a Semicircle shape. The skilled artisan would have been motivated to make the modification as a matter of design choice as there are a finite number shapes for the housing to be and thus one of ordinary skill in the art would have looked at modifying the triangular housing of Fig. 1 with the race track shaped housing. 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Salmon in view of Brewer in further view of Conn as applied to claim 10, in further view of Sittler.
Regarding claim 13, the modified device of Salmon discloses a cover made of a substantially transparent plastic material such as low density polyethylene film (see column 2, lines 48-60).
The modified device of Salmon does not explicitly disclose the cover is made of a rubberized fabric material.
However, Sittler teaches the housing is composed of a rubberized fabric material (Page 2, left column Lines 62-67 discloses the housing being made of a transparent rubber material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Salmon to have the housing made of a rubberized fabric material as taught by Sittler. The skilled artisan would have been motivated to provide another known flexible transparent material known in the art that can be used as an enclosure in a treatment tent (page 1 Col. 1 lines 11-26)
Selection of a known material based on its suitability for its intended use is obvious absent a clear showing of unexpected results attributable to the Applicant’s specific selection.  See e.g., In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, since both the materials taught by Salmon and Sittler are suitable materials known in the art to be used as treatment enclosure materials, without a clear showing of unexpected results, one skilled in the art would be motivated to use the material of Stiller because it has the same intended use as the material taught by Salmon.
Claims 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon in view of Conn (U.S. Pat. 6,367,476) in further view of Rogone (U.S. Pat. 6,210,320) in further view of Lundblade (U.S. Pat. 4,285,355).
Regarding claim 16, Salmon discloses a vaporizer containment tent (Fig. 1), comprising: a pair of semicircular side walls defining a hemicylindrical housing there between (Col. 4 lines 11-17 disclose a race track shape (i.e. hemicylindrical)); the hemicylindrical housing defining a first end opposite of a 
Salmon does not disclose a three-sided flap disposed centrally on a side portion of the hemicylindrical housing; a fastener complementarily disposed on both the side portion of the hemicylindrical housing and a bottom end of the three-sided flap; a pair of vents, wherein each vent is disposed proximally to each of the first end and the second end of the hemicylindrical housing.
However Conn teaches a flap disposed centrally on a side portion of the hemi-cylindrical housing; a fastener complementarily disposed on both the side portion of the hemi-cylindrical housing and a bottom end of the flap (Col. 8 Lines 40-58 discloses openings and flaps with a securing means such as a hook and loop fastener; Fig. 1 shows openings (67) on the front, center and side portions of the canopy (12) and flaps (67)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Salmon to incorporate a flap on a side portion of the housing and a hook and loop fastener as taught by Conn. The skilled artisan would have been motivated to make the modification in order to provide access for attendants to reach into the canopy to comfort reposition and treat the infant (Conn, Col. 4 Lines 28-42). Further, it would have been obvious to one of ordinary skill in the art to have tried a three sided flap as a matter of design choice. 
The modified device of Salmon does not teach a 3 sided flap and a pair of vents, wherein each vent is disposed proximally to each of the first end and the second end of the hemi-cylindrical housing.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Salmon to incorporate a three sided flap on a side portion of the housing as taught by Rogone. The skilled artisan would have been motivated to make the modification in order to provide access for attendants to reach into the canopy to comfort reposition and treat the infant and allow for a closing of the opening.
However, Lundblade teaches wherein each vent is disposed proximally to each of the first end and the second end of the hemi-cylindrical housing (Col. 2 Lines 21-34 discloses windows on each end of the tent housing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Salmon to incorporate a pair of vents as taught by Lundblade. The skilled artisan would have been motivated to make the modification in order to ensure the interior volume does not become overfilled with carbon dioxide and can be ventilated easily.
Regarding claim 18, the modified device of Salmon further discloses the housing is composed of a vinyl material (Salmon, Col. 2 lines 48-64 discloses the covering being a polyethylene plastic material).
Regarding claim 19, the modified device of Salmon further discloses the fastener is a hook and loop fastener (Conn, Col. 8 Lines 40-58 discloses openings and flaps with a securing means such as a hook and loop fastener).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Salmon in view of Conn in view of Rogone in view of Lundblade as applied to claim 16, in further view of Sittler.
Regarding claim 17, the modified device of Salmon discloses a cover made of a substantially transparent plastic material such as low density polyethylene film (see column 2, lines 48-60).
The modified device of Salmon does not explicitly disclose the cover is made of a rubberized fabric material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Salmon to have the housing made of a rubberized fabric material as taught by Sittler. The skilled artisan would have been motivated to provide another known flexible transparent material known in the art that can be used as an enclosure in treatment tent (page 1 Col. 1 lines 11-26)
Selection of a known material based on its suitability for its intended use is obvious absent a clear showing of unexpected results attributable to the Applicant’s specific selection.  See e.g., In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, since both the materials taught by Salmon and Sittler are suitable materials known in the art to be used as treatment enclosure materials, without a clear showing of unexpected results, one skilled in the art would be motivated to use the material of Stiller because it has the same intended use as the material taught by Salmon.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN S PACIOREK/             Examiner, Art Unit 3785                                                                                                                                                                                           	9/16/2021

/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785